Citation Nr: 1112718	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-30 718 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to May 19, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty for training from November 1984 to April 1985 in the United States Army National Guard and was ordered to active military service from November 1990 to July 1991 during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea, diagnosed in 2004, occurs because of his service-connected PTSD.  A September 2004 letter from Dr. MWS noted that the Veteran has sleep apnea.  

The Veteran is service connection for PTSD, which was granted in January 2002 with an effective date of December 5, 1994, the date of receipt of the Veteran's claim.  In a July 2005 statement, Dr. MWS noted that the Veteran has multiple sleep disorders which date back to his time in the Gulf War in the 1990's.  Further, he stated that the Veteran has severe insomnia with prolonged sleep latency, much of which stems from a confirmed diagnosis of PTSD which "obviously originated during his experiences in the Gulf War."  Dr. MWS further commented that the Veteran also has moderate obstructive sleep apnea for which he uses a CPAP.  A September 2005 letter written in behalf of the Veteran by a VA medical professional provides diagnostic information on the Veteran.  In pertinent part it reveals the Veteran was recently assessed and treatment started for sleep apnea and that he is using a CPAP machine with 7cm pressure.  It was noted that the Veteran's sleep disorders date to his time in the Gulf War in the 1990's.  It was specifically indicated that the Veteran had been troubled with prolonged sleep latency and with sleep maintenance since the war.

Chronic sleep impairment is a diagnostic criterion for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Evaluation of the same symptoms and manifestations under different diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010) (The evaluation of the same disability under various diagnoses is to be avoided).  It is not clear whether the Veteran has an organic obstructive sleep apnea that either had its onset in service or is related to the service-connected PTSD and is not a functional sleep impairment that is a part of the PTSD.  

The claim for a TDIU is inextricably intertwined with the claim of service connection for sleep apnea, and is not currently ripe for adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

In his TDIU application the Veteran indicated that he became too disabled to work and last worked at full-time employment in 1991.  At that time he had been employed as a poultry inspector.  He also indicated on the TDIU application that he completed four years of high school and that he did not have any other education and training before he became too disabled to work.  At an April 1997 psychological evaluation the Veteran reported that he worked for two months as a janitor in 1992 or 1993.  He stated that his depression and pain were getting worse during that time and that he lost that job because he stayed angry and irritable.  At a VA PTSD examination in December 1999 the Veteran reported that he had been unemployed since 1993.  In August 2006 the Veteran was admitted to a VA Hospital for approximately twenty-five days for diagnosed psychiatric disabilities, including PTSD.  It was indicated in the hospital report that his prognosis was poor due to the duration, chronicity, and severity of his symptoms and that he was not employable.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep apnea.  The examiner must be provided with the Veteran's claims folder and a copy of this REMAND for review. 

The examiner is asked to determine whether the Veteran has obstructive sleep apnea that is organic in nature (as opposed to a functional sleep impairment that is a symptom of his service-connected PTSD).  If the Veteran has obstructive sleep apnea that is organic in nature, the examiner should indicate whether it is at least as likely as not that the sleep apnea had its clinical onset in service or is otherwise related to military service.  

If not, the examiner should indicate whether it is at least as likely as not that obstructive sleep apnea that is organic in nature, is proximately due to or aggravated by the service-connected PTSD.  If aggravated by PTSD, the examiner should indicate the permanent measurable increase in the severity of the obstructive sleep apnea that is related to the service-connected PTSD.  The examiner should provide a rationale for any opinion(s) proffered.  

2.  Thereafter, the RO should readjudicate the claims of service connection for sleep apnea and entitlement to a TDIU.  If after readjudication, the Veteran fails to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the period from June 10, 2005 to May 19, 2009, submit the claim for a TDIU to the Director of Compensation and Pension Service for an extra-schedular consideration under 38 C.F.R. § 4.16(b).  An extra-schedular referral under 38 C.F.R. § 4.16(b) requires a determination of whether the Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  The extra-schedular determination must address all of the Veteran's service-connected disabilities; his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof).  

3.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

